                                 Case 8:19-bk-01533-RCT                              Doc 9            Filed 03/14/19            Page 1 of 10

                                                   UNITED STATES BANKRUPTCY COURT
                                                      MIDDLE DISTRICT OF FLORIDA
                                                            TAMPA DIVISION
IN RE:

       Debtor(s) Urban Heriberto Cruz                                                                                           CASE    NO.: 8:19-bk-01533-RCf,

                                                                          CHAPTER I3 PLAN
A.         NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each ofthe
following items. If an item is checked as "Not Included," if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.


  A limit on the amount ofa secured claim  based on a valuation which may result in a partial
  payment or no payment at all to the secured credilor. See Sections C.5(d) and (e). A separate                                 E    Included            Not included
  motion will be filed.
  Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest under                                  ll
  U.S.C. S 522(0. A separale motion will be filed. See Section C.5(e).                                                          E    Included    tr      Not included

  Nonstandard provisions, set out in Section E.                                                                                 !    Included    E       Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(D OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(i), OR TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION 5(K), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE
ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL


B.                Y PLAN
Plan payments include the Trustee's fee of l07o and shall begin 30 days from petition
Iiling/conversion date. Debtor shall make payments to the Trustee for the period of60
months. Ifthe Trustee does not retain the full 107o, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                                                            from
                        $2.672.00                           months                                                  through     60

                  2                                         from
                        $0.00                               months                                                  through




I All referencer to 'Debto/ include and refer to both of the debtors in   a case filed   jointly by two   ind ivid ual5_
                                                                                                                                                Page 1   of9
                          Case 8:19-bk-01533-RCT                Doc 9         Filed 03/14/19      Page 2 of 10

C.       PROPOSEDDISTRIBUTIONS,

                  I.      ADMINISTRATIVEATTORNEY'SFEES.

Base Fee               s4,500.00     Total Paid Prepetition         sr,000.00              Balance   Due    $3,5oo oo


MMM      Fce            s0.00        Total Paid Prepetition              So.oo             Balance   Due      So.oo


Estimated Monitoring Fee at                      ss0.00          per Month.



Attorney's     Fees Payable     Through Plan at                      S   100.00 Monthly (subject to adjustment).




ENONE            2     DOMF:,S TIC SUPP o RT           o BL IG ATIO NS (as defined in I I II.S.C. EI0l f l4Al).
                 Last 4 Digits of Acct.   No.   Creditor                               Total Claim Amount


                                                None                                           $0.00


flNoNE           3.       PRIORITY CLAIMS (as delined in                 ll   U.S.C. S 507|.

                 Last 4 Digits ofAcct.    No. Creditor                                Total Claim Amount


                                                None                                            $0.00



                 4.   TRUSTEE FEES, From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                 5.       SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proofofclaim or Debtor or Trustee has
filed a proofofclaim for the secured creditor under $ 501(c), and no objection to the claim is pending. lf Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.




                                                                                                                 Page 2   of9
                    Case 8:19-bk-01533-RCT                 Doc 9         Filed 03/14/19         Page 3 of 10

r]   NoNE    (a)      Claims Secured by Debtor's Principal Residence Which Debtor Intends to Retain -
             Mortgage, HOA and Condo Association Payments, and Arrears, ifany, Paid Through the
             Plan. Ifthe Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
             residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
             monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
             payments, which may be adjusted up or down as provided for under the loan documents, are due
             beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
             shall pay the postpetition mortgage payments for Debtor's principal residence on the following
             mortgage claims: Under I I U.S.C. $ 1328(a)(l), Debtor will not receive a discharge of personal
             liability on these claims.
                       Last Four Creditor            Collateral Address Regular       Gap             Arrcars
                         Digits  of                                               Monthly          Payment
                         Acct.   No.                                              Payment
                   l.                  None




n    NONE   (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
            Payments, HOA and Condo Association Payments, and Arrears, ifany, Paid Through the
            Plan. Ifthe Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
            to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
            to the Trustee as part ofthe Plan. These mortgage payments, which may be adjusted up or down as
            provided for under the loan documents, are due beginning the first due date after the case is filed and
            continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
            following mortgage claims: Under I I U.S.C. g 1328(a)(l), Debtor will not receive a discharge of
            personal liability on these claims.

                        Last   Four   Creditor             Collateral   Address   Regular         Gap              Affears
                        Digitsof                                                  Monthly         Payment
                        Acct. No.                                                 Payment
               l.                     None                                        $0.00           $0.00             $0.00




fl   NoNE   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification, If
            Debtor obtains a modification ofthe mortgage, the modified payments shall be paid through the
            Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
            adequate protection payments to the Trustee: (l) for homestead property, the lesserof 3loZof gross
            monthly income of Debtor and non-filing spouse, ifany (after deducting homeowners association
            fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
            producing property, 7syo of the gross rental income generated from the property. Debtor will not
            receive a discharge ofpersonal liability on these claims.
                        Last Four        Creditor                          Collateral Address
                        Digits of                                                                            Adequate Protection
                        Acct. No.                                                                            Payment

               I        376t             Cascade Funding                   HoDlestead                        $1,600.00




                                                                                                                Page 3 of 9
                    Case 8:19-bk-01533-RCT                  Doc 9     Filed 03/14/19        Page 4 of 10

E   NONE   (d)      Claims Secured by Real Property or Personal Property to Which Section 506
           Valuation APPLIES (Strip Down). Under I I U.S.C. $ 1322 (6)(2), this provision does not apply
           to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
           status or to yalue the collateral must be filed. The secured portion ofthe claim, estimated below,
           shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
           payments for escrowed propefty taxes or insurance.
                           Creditor
                      Last Four     Collateral    Claim Amount Value Payment                                                   Interest
                        of
                      Digits        Description /                    Through Plan                                              Rate
                  Acct. No.         Address
                L 1000 Santander 2010 Mercedes $16,020.00 $8,186.00 $164.00                                                    '7.25%
                                                     E350




I   NONE   (e)    Liens to be Avoided Under              ll
                                                  U.S.C. S 522 or Stripped Off Under 1l U.S.C. S 506.
           Debtor must file a separate motion under $ 522 to avoid ajudicial lien or a nonpossessory,
           nonpurchase money security interest because it impairs an exemption or under $ 506 to determine
           secured status and to strip a Iien.
                           Last Four Digits of   Creditor                             Collateral Desaription / Address
                           Aact. No.

                I          6002                  Countryway HOA                       Homestead,/Strip Lien




                2          0050                  Suncoast Cu                          Homestead,/ Avoid




    NONE   (0      Claims Secured by Real Property and/or Personal Property to Which Section 506
           Valuation DOES NOT APPLY Under the Final Paragraph in ll U.S.C. g 1325(a). The claims
           listed below were either: (l) incurred within 910 days before the petition date and secured by a
           purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
           incurred within one year ofthe petition date and secured by a purchase money security interest in
           any other thing ofvalue. These claims will be paid in full under the Plan with interest at the rate
           stated below.
                     Last Four    Creditor            Collateral Description   /   Claim   Amount    Payment Through Interest
                     Digits of                        Address                                        Plan            Rate
                     Acct. No.
                1. 9201           American   Honda    2017 Honda    Civic          $26.693.00 $532.00                     7.25y"




                                                                                                               Page 4    of9
                      Case 8:19-bk-01533-RCT            Doc 9     Filed 03/14/19       Page 5 of 10

tr   NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
            Plan under 11 U.S.C. S 1322(bX2). The following secured claims will be paid in full under the
            Plan with interest at the rate stated below.
                         Last Four Creditor         Collateral Description /   Claim Amount Payment Through           Interest
                         Digits of                  Address                                    Plan                   Rate
                         Acct. No.
                 I                   None                                      $0.00            $0.00                 0.00%




fl   NoNE   (h)      Claims Secured by Personal Property - Maintaining Regular Payments and Curing
            Arrearage, ifany, with All Payments in Plan. Debtor will not receive a discharge ofpersonal
            liability on these claims.
                      Last Four Creditor            Collateral Description     Regular Arrea.age
                        Digits  of                                                       ContBatual
                        Acct.   No.                                                      Payment

                 l.                   None                                                $0,00              $0.00




N    NoNE   (D      Secured Claims Paid Directly by Debtor. The following secured claims are being made via
            automatic debit/draft from Debtor's depository acoount and are to continue to be paid directly to the
            creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
            terminated in rem as to Debtor and in rem and in personant as to any codebtor as to these creditors
            and lessors upon the filing of this PIan. Nothing herein is intended to terminate or abrogate Debtor's
            state law contract rights. Debtor will not receive a discharge ofpersonal liability on these claims.
                        Last Four Digits    of   Creditor                              Properry/Collateral
                        Acct. No.


               l.                                None




ff   NoNE   C)      Surrender of Collateral/Property that Secures a Claim, Debtor will surrender the following
            collateral/property. The automatic stay under I I U.S.C. gg 362(a) and l30l(a) is termin ated in rem
            as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
            this Plan.
                        Last Four Digits    of   Creditor                              CollateravProperty
                        Acct. No.                                                      Description/Address


               l.                                None




                                                                                                             Page 5 of 9
                         Case 8:19-bk-01533-RCT             Doc 9   Filed 03/14/19    Page 6 of 10

    NONE         (k)     Secured Claims That Debtor Does Not Intend to Pay, Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                 and in rem and, in personam as to any codebtor with respect to these creditors upon the filing of this
                 Plan. Debtor's state law contract rights and det'enses are neither terminated nor abrogated. Debtor
                 will not receive a discharge ofpersonal liability on these claims.
                           Last Four Digits   of     Creditor                         Collateral/Property
                           Acct.   No,                                                Description/Address


                    l.                               None




               6.      LEASES / EXECUT ORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation. as soon as practicable, ifthe
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proofofclaim or Debtor or Trustee has
filed a proofofclaim for the secured creditor/lessor under $ 501(c), and no objection to the claim is pending.       lf
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

fl NoNE (a)              Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                 contracts and proposes the prompt cure ofany prepetition affearage as follows. Ifthe claim ofthe
                 lessor/creditor is not paid in full through the Plan, under I I U.S.C. g 1328(a)(l), Debtor will not
                 receive a discharge of personal liability on these claims.
                           Last    Four Creditor/Lessor                    ofleased
                                                                    Description             Regular          Arrearage and
                           Digitsof                                 Property                Contractual      Proposed Cure
                           Acct. No.                                                        Payment
                     l.                  None                                               $0.00            $0.00




    NONE         (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and. in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge ofpersonal liability on these claims.
                            Last Four Digits   ofAcct. Creditor/Lessor                 property/Collateral
                            No.

                    l.                                t-\one




                                                                                                         Page 6 of 9
                          Case 8:19-bk-01533-RCT              Doc 9         Filed 03/14/19   Page 7 of 10

tr   NONE
                   (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                   Property. Debtor rejects the following leases/executory contracts and will surrender the following
                   leased real or personal property. The automatic stay is terminated in rem as lo Debtor and in rem
                   and in personam as to any codebtor as to these creditors and lessors upon the filing oftbis Plan.

                             Last Four Digits   ofAcct.   Creditor/Lessor                     Properly/Collateral to be Surrendered
                             No.
                      I                                   t"\one




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share ofthe balance ofany funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than            So.0o

D.     GENERAL PLAN }'ROVISIONS:
       l.        Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
       claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proofof
       claim or other amount as allowed by an Order ofthe Bankruptcy Court.

       3.      lfDebtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), properfy ofthe estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

      tr   (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal ofthis case, unless the
        Court orders otherwise, or

      E     (b) shall vest in Debtor upon confirmation ofthe Plan.




                                                                                                               Page 7   of9
                           Case 8:19-bk-01533-RCT       Doc 9     Filed 03/14/19      Page 8 of 10
        4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and beliefand/or the
        proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
        creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
        orders otherwise.

         5.     Debtor may attach a summary or spreadsheet to provide an estimate ofanticipated distributions. The
        actual distributions may vary. Ifthe summary or spreadsheet conflicts with this Plan, the provisions ofthe
        Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

        6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
        (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
        that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
        ofthe tax return, including business returns if Debtor o*,ns a business, together with all related W-2s and
        Form 1099s, to the Trustee within l4 days of filing the return. Unless otherwise ordered, consented to by the
        Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
        PIan payments. Debtor shall not instruct the lnternal Revenue Service or other taxing agency to apply a
        refund to the following year's tax liability. Debtor shall not spend any refund without first having
        obtained the Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule ofBankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this PIan olher than those se1 out in this section are deemed void and are stricken.




                                                                                                                           I




                                                   CERTIFICATION
       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter l3 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this PIan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.



SIGNATURE(S):



Debtor(s)

/s/ Urban Heriberto Cruz                                                             Date March 14, 2019

                                                                                     Date

                                                                                                       Page 8   of9
                                 Case 8:19-bk-01533-RCT                              Doc 9            Filed 03/14/19        Page 9 of 10


Attorney for Debtor(s)


,/s/ Alan D. Borden, Esquire                                                                                                Date   March 14,2019




I All r€ferences to 'Debtor" include and refer to both of the debtors in   a case flled   jointly by two   ind iv id uals
                                                                                                                                              Page 9 of 9
              Case 8:19-bk-01533-RCT          Doc 9     Filed 03/14/19      Page 10 of 10


                                           PLAN SUMMARY

The following summary is intended to provide an estimate of anticipated distributions pursuant to this
proposed Chapter 13 Plan. The actual distributions may vary based upon claims filed and net disposable
income. Further, this Plan Summary is only to be used by the Debtor as guidance in making payments to
the Chapter 13 Trustee. ln the event this Plan summary conflicts with the body of this Plan, the body of
the Plan controls.

CREDITORS                                                                   AMOUNT TO BE PAID
                                                                                UNDER PLAN
Priority Unsecured Claims
    a. Attorney Fees                                                            S   3,soo.oo
    b. Modification                                                             S 1,8oo.oo


Secured Claims
a. Cascade Funding (Homestead) (mod.)                                           5       o.oo
b. American Honda (2017 Honda Civic) (bal. @ 7.25%l                             S 31,903.00
c. Santander (2010 Mercedes E350) (val. @ 7 .25%l                               S    9,784.00
d. Countryway HOA (Homestead) (strip lien)                                      S        o.oo
e. Suncoast CU (Homestead) (avoid lien)                                         S        o.oo

Leases/Executory Contracts
a. None                                                                         S        o.oo

Non-Dischargeable Unsecured Claims
a. None
                                                                                s        0.00
Student Loan Debts to be paid commensurate
with all other General Unsecured Claims
a. None                                                                         $        0.00

General Unsecured Claims not including student loans (pro rata)                 5        0.00

Subtotal                                                                        s   46,987.00

Trustee's fee on Plan Payment                                                   s     4,698.00
TOTAL                                                                           s    s1,68s.00

          60 Months x 5862.00                                                   S    51,720.00

Monthly Adequate Protection:
Cascade Funding (AP Payment on mortgage - homestead)                            s     1,600.00
Trustee Fee on Adequate Protection Payments                                     S       160.00

Monthly Adequate Protection Total:                                              S     1,760.00


Total Amount to be paid to Chapter 13 Trustee                                   $     2,672.00*
*Amount includes 550.00 monitoring fee
